Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered February 9, 1987, which, upon a jury verdict, awarded plaintiff the sum of $101,575, is unanimously modified, on the law, to the extent of reducing the judgment by $50,000, to a total sum of $51,575, and, otherwise affirmed, without costs.
Plaintiff commenced this action to recover damages for personal injuries, which were sustained as a result of a collision between two motor vehicles. After trial, the jury returned a verdict in favor of plaintiff, which included an award of $6,500 for past medical expenses, and an award of $50,000 for future medical expenses.
Following our review of the record, we find that, since this was a personal injury action between two persons who were covered under Insurance Law § 5102 (a) (1) and § 5104 (a), the jury award of $56,500 for the past and future medical expenses must be reduced by $50,000, as the first $50,000 in medical expenses constitute basic economic loss, which is not recoverable (see, Hughes v Ryder Truck Rental, 125 AD2d 177, 178 [1st Dept 1986], lv denied 69 NY2d 609 [1987]).
Accordingly, we modify the judgment. Concur—Sandler, J. P., Ross, Kassal and Smith, JJ.